Citation Nr: 0317813	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for post-
traumatic stress disorder prior to April 25, 2000.

2.  Entitlement to an initial rating in excess of 70 percent 
from June 1, 2000.

3.  Entitlement to service connection for alcoholism as 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in April 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his increased rating 
for post-traumatic stress disorder claims and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  A period of 30 days 
was allotted for receipt of such additional evidence.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002) finding that such implementing 
regulation was inconsistent with the provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded less 
than one year for receipt of additional evidence.  As such, a 
remand for these increased rating claims is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

With respect to the veteran's claim for service connection 
for alcoholism as secondary to service-connected post-
traumatic stress disorder, a January 1995 VA examination 
report indicates that the veteran was hospitalized for 
alcoholism at a private facility in Portland, Oregon in 1981.  
The January 1995 VA examination report also indicates that 
the veteran received seven months of treatment at a VA 
domiciliary in Dayton, Ohio in 1983.  A May 2000 VA hospital 
discharge examination report notes that the veteran received 
two weeks of inpatient treatment for alcoholism at the 
Dayton, Ohio VA Medical Center (VAMC) in February 1999.  An 
April 2001 VA Form 21-4142 indicates that the veteran was 
hospitalized at the Cincinnati, Ohio VAMC in December 1981 
and January 1982.  None of the above records have been sought 
or obtained.  An attempt to obtain these records must be made 
prior to a determination of the veteran's service connection 
claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided him treatment for 
alcoholism.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include the veteran's 
treatment at a private hospital in 
Portland, Oregon in 1981.  The RO should 
contact the Dayton, Ohio VA Medical 
Center and request copies of all of the 
veteran's treatment records dated from 
December 1981 to present.  The RO should 
also contact the Cincinnati, Ohio VA 
Medical Center and request copies of the 
veteran's treatment from December 1981 to 
January 1982.

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



